July 9, 2013.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      RAYMOND L. BROOKS, Appellant

NO. 14-12-01048-CV                          V.

              THE GOODYEAR TIRE & RUBBER CO., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, The Goodyear
Tire & Rubber Co., signed April 17, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Raymond L. Brooks, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.